United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-191
Issued: May 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 12, 2007 merit decision, denying his traumatic injury claim,
and a May 14, 2007 nonmerit decision denying reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant established that he sustained a traumatic injury in
the performance of duty; and (2) whether the Office properly denied further review of the merits
of his claim.
FACTUAL HISTORY
On November 17, 2006 appellant, then a 61-year-old letter carrier, filed a traumatic
injury claim alleging injury that day to his low back and left foot. A November 17, 2006
attending physician’s report from M. Lewis, M.D., stated that appellant was standing sorting

mail and felt a sudden pain in the left dorsum foot and then the lower back. Dr. Lewis diagnosed
lumbosacral strain and left foot strain.
In a November 28, 2008 statement, appellant’s supervisor noted that, when asked what
happened to cause his foot pain, appellant responded “I don’t know” and that he was standing
casing mail when it began to hurt.
A November 17, 2006 duty status report diagnosed lumbosacral and left foot strain.
In a November 20, 2006 form, a physician reviewed the history of injury in detail with
appellant and opined that his pain in the left foot and back was not work related. It was noted
that “patient agrees no injury occurred at work and that he is fully agreeable to follow up with his
primary care physician.”
In a November 17, 2006 form, Dr. Lewis stated that appellant was standing putting up
mail and suddenly his left foot began to hurt with his back becoming more painful as the day
continued, noting that no specific action occurred.
In a December 12, 2006 letter, the Office requested that appellant clarify whether his
injury was work related with the November 20, 2006 physician’s note which stated that the
injury was not work related. No response was received.
On January 12, 2007 the Office denied appellant’s traumatic injury claim finding that the
evidence did not establish that he sustained an injury in the performance of duty.
On April 20, 2007 appellant requested reconsideration.
He explained that on
November 17, 2006 he had been casing mail and, when he turned to throw some flats, he
experienced a sharp pain in his left foot which gradually became more painful. Appellant
submitted copies of previously submitted medical reports.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”3
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).

2

United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” namely, he
must submit sufficient evidence to establish that he experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged, and that such event, incident or
exposure caused an injury.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.9 The second
component is whether the employment incident caused a personal injury.10 Causal relationship is

4

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

5

Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54 ECAB 608 (2003). 5 U.S.C. § 8101(5).
See 20 C.F.R. § 10.5(ee).
6

See Betty J. Smith, supra note 5.

7

Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Elaine Pendleton, 40 ECAB 1143 (1989).

10

John J. Carlone, 41 ECAB 354 (1989).

3

a medical question that can generally be resolved only by rationalized medical opinion
evidence.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to meet his burden of proof in establishing that
he sustained a traumatic injury to his left foot and back on November 17, 2006.
Appellant did not establish that he experienced an employment incident. He noted on his
CA-1 form that the nature of his injury was a sudden onset of pain to the top of his left foot.
Appellant provided no description of any cause for injury. He presented no evidence regarding
the specific mechanism of injury, as required in a claim for traumatic injury. Appellant did not
allege that he experienced a specific event, incident or exposure at a definite time, place and
manner.12 There was no explanation as to the time, place or manner in which appellant injured
his left foot. Appellant’s supervisor noted that he did not know what happened to cause his foot
pain. The contemporaneous medical evidence of record reflects that no specific event or incident
at work occurred. Dr. Lewis did not obtain a history of appellant doing anything except
suddenly experiencing pain in his left foot and back. It is well established that a claimant’s
belief that a condition was caused or aggravated by work is not sufficient. The mere fact that a
condition manifests itself during a period of work does not establish causal relationship.13
The Board finds that appellant has failed to establish the fact of injury: he did not submit
sufficient evidence to establish that he actually experienced an employment incident at the time,
place and in the manner alleged.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act14 does not entitle a claimant to a review of an Office decision
as a matter of right.15 The Act does not mandate that the Office review a final decision simply
upon request by a claimant.16

11

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
12

See 20 C.F.R. § 10.5(ee) which defines traumatic injury. See also Betty J. Smith, supra note 5; see also
Tracey P. Spillane, supra note 5.
13

See Jamel A. White, 54 ECAB 224 (2002).

14

5 U.S.C. § 8128(a).

15

Darletha Coleman, 55 ECAB 143 (2003).

16

Donna M. Campbell, 55 ECAB 241 (2004).

4

To require the Office to reopen a case for merit review under section 8128 (a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.17
ANALYSIS -- ISSUE 2
Appellant did not present evidence that the Office erroneously applied or interpreted a
point of law nor did he make a legal argument not previously considered by the Office. He
submitted copies of medical reports previously of record but they had already been considered by
the Office. In his request for reconsideration, appellant stated that he “turned to throw some flats
and experienced pain in [his] left foot.” However this is not enough to constitute relevant and
pertinent new evidence. Appellant previously stated that he was standing casing mail when his
foot began to hurt. He still has not described the time, place or manner in which he injured his
left foot to constitute an employment incident.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
traumatic injury. The Office did not abuse its discretion when it denied merit review.
ORDER
IT IS HEREBY ORDERED THAT the May 14 and January 12, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
17

20 C.F.R. § 10.606(b)(2)(iii) (2004).

5

